department of the treasury internal_revenue_service washington d c aug ' date uniform issue list legend p s t u dear sir or madam contact person contact number _ co f this is in reply to your rulings request of date on p's proposed transfer of all of its assets to s t and u pursuant to sec_507 of the internal_revenue_code p s t and u are exempt from federal_income_tax under sec_501 c of the code and are private_foundations under sec_509 of the code later p intends to notify the internal_revenue_service pursuant to sec_507 of the code of its voluntary termination of its private_foundation_status under sec_509 of the code p has no expenditure_responsibility grants outstanding under sec_4945 of the code p will transfer all of its assets to s t and u the following rulings are requested p's transfer of all of its assets to s t and u will be pursuant to sec_507 of the code termination_tax under sec_507 of the code p's transfer will not terminate p's status as a private_foundation and will not cause the imposition of the chapter of the code p's transfer will not constitute any willful and flagrant act or failure to act which would result in tax under transfers will not subject p to tax under sec_4940 of the code p's transfer will not constitute investment_income or any taxable sale or disposition of property and thus the p's transfer will not constitute acts of self-dealing under sec_4941 of the code under sec_4943 and thus will not result in tax under that section p's transfer will not constitute excess_business_holdings and does not involve any excess_business_holdings p's transfer will not constitute jeopardizing investments or result in tax under sec_4944 of the code p's transfer will not constitute a taxable_expenditure under sec_4945 of the code t and u will each be treated as p rather than the recipient of an expenditure_responsibility grant and there will be no expenditure_responsibility requirements that must be met under sec_4945 d and h of the code relative to the transfer any expenditure_responsibility requirements imposed on p under sec_4945 with respect to grants made to organizations other than s t and u if any which will be assumed by s t and u after the transfer will not subject p to the imposition of any_tax under sec_4945 of the code sdollar_figure t and u will succeed to the p's aggregate tax benefits in proportion to the relative fair market values of the assets transferred to them s t and u will be treated as if they were p for purposes of sec_4940 through of the code and sec_507 through of the code the recordkeeping requirements of sec_4942 b of the code and sec_6033 of the code will not apply to p for any period in which p has no assets the provisions of sec_4942 of the code will apply to s t and u in the taxable_year of the transfer and any subsequent year as if each were p all of the legal accounting and other expenses of p s t and u related to this rulings request and the associated transfers if reasonable in amount will be qualifying distributions for purposes of sec_4942 of the code and will not be taxable_expenditures for purposes of sec_4945 of the code this ruling_request does not constitute a notice of intent to terminate p’s status as a private_foundation under sec_507 a of the code if p notifies the internal_revenue_service of its intent to terminate its private_foundation_status pursuant to sec_507 at least one day after the transfer of all of its assets the amount of the termination_tax under sec_507 will be zero of any final accounting or other documents required by state law in winding up dissolution and termination will result in imposition of the tax under sec_507 of the code neither the preparation and or filing t and u will be entitled to the benefit of any savings provisions or transitional rules that were applicable to p with respect to its transferred assets as provided in sec_1_507-3 of the regutations sec_501 of the code provides for the exemption from federal_income_tax of nonprofit_organizations erganized and operated exclusively for the charitable and or other exempt purposes stated in that section sec_509 of the code describes organizations exempt from federal_income_tax under sec_501 c of the code are private_foundations subject_to the provisions of chapter of the code sec_507 a of the code and sec_1_507-1 of the income_tax regulations provide that a private_foundation may voluntarily terminate its private_foundation_status by submitting to the internal_revenue_service a statement of its intention to voluntarily terminate its private_foundation_status pursuant to sec_507 and by paying any termination_tax under sec_507 c of the code sec_507 of the code impose excise_tax on a private_foundation which voluntarily terminates its private_foundation_status under sec_507 of the code and provides that this sec_507 tax is equal to the lower_of the aggregate tax benefits that have resulted from the private foundation's exempt status under sec_501 of the code or the value of the net assets of the private_foundation sec_507 of the code concerns the transfer of assets by one private_foundation to one or more other private_foundations and provides that each transferee private_foundation shall not be treated as a newly created organization sec_1_507-3 c of the regulations indicates that a transfer under sec_507 of the code includes a transfer of assets from one private_foundation to one or more other private_foundations pursuant to any reorganization including a signiticant disposition of or more of the transferor foundation's assets sec_1_507-3 of the regulations provides that in a transfer of assets from one private_foundation to one or more private_foundations pursuant to a reorganization each transferee private_foundation shall not be treated as a newly created organization but shall succeed to the transferor's aggregate tax benefits under sec_507 of the code sec_507 of the code indicates that the aggregate tax benefits of a private_foundation refer to the value of its exemption from federal_income_tax and of the deductions taken by its donors during its existence sec_1_507-1 of the regulations provides that a private_foundation which transfers all of its net assets is not required to file annual information returns required by sec_6033 of the code for subsequent tax years after its tax_year of such transfer when it has no assets or activities sec_1_507-3 of the regulations provides that a transferor private_foundation is required to meet its charitable distribution_requirements under sec_4942 of the code even for any_tax year in which it makes a transfer of its assets to another private_foundation pursuant to sec_507 of the code also where a private_foundation transfers all of its assets any recordkeeping requirements under sec_4942 of the code do not apply when the foundation has no assets sec_1_507-3 a of the regulations provides that where a private_foundation has transferred all of its assets to another private_foundation in a transfer under sec_507 b of the code it is not required to exercise expenditure_responsibility under sec_4945 of the code with respect to such transfer section a of the regulations provides that certain tax provisions will carry over to a transferee private_foundation that receives a transfer of assets from another private_foundation pursuant to sec_507 of the code sec_1_507-3 i of the regulations provides that if a private_foundation transfers assets to one or more private_foundations which are effectively controlled directly or indirectly within the meaning of sec_1 i of the regulations by the same persons who effectively control the transferor foundation each transferee foundation will be treated as if it were the transferor foundation for purposes of sec_4940 through and sec_507 through of the code each transferee is treated as its transferor in the proportion which the fair_market_value of the transferor's assets transferred to the transferee bears to the fair_market_value of all of the transferor's assets immediately before the transfer sec_1_507-3 ii of the regulations provides that a transfer of assets under sec_507 of the code does not relieve the transferor private_foundation from filing its own final tax_year return as required by sec_6043 of the code sec_1_507-4 of the regulations provides that the tax on termination of private_foundation_status under sec_507 of the code does not apply to a transfer of assets under sec_507 of the code sec_1_507-1 and sec_1_507-3 of the regulations provide that a transferor foundation's transfer of assets under sec_507 of the code will not constitute any termination of the transferor foundation's private_foundation_status under sec_509 sec_4940 of the code imposes excise_tax on certain investment_income of a private_foundation sec_4941 of the code imposes excise_tax on any act of self-dealing between a private_foundation and any of its disqualified persons under sec_4946 of the code sec_53_4946-1 of the regulations provides that for purposes of self-dealing under sec_4941 of the code an exempt_organization under sec_501 of the code is not a disqualified_person sec_4942 of the code requires that a private_foundation must expend annual qualifying distributions under sec_4942 of the code for the conduct of exempt purposes revrul_78_387 1978_2_cb_270 describes the carryover of a transferor private foundation's excess qualifying distributions under sec_4942 of the code where the transferor and the transferee foundations are controlled by the same persons under sec_1_507-3 i of the regulations the transferee is treated as the transferor so that the transferee can reduce its own distributable_amount under sec_4942 of the code by its share of the transferor foundation's excess qualifying distributions under sec_4942 of the code sec_4945 of the code imposes excise_tax on any private foundation's making of a taxable_expenditure under sec_4945 of the code sec_4945 of the code requires that in order to avoid making a taxable_expenditure a transferor private_foundation must exercise expenditure_responsibility under sec_4945 of the code on its grants to another private_foundation sec_4945 of the code defines expenditure_responsibility in terms of the grantor private_foundation requiring pre-grant inquiry and post-grant reports as to the grantee private_foundation on its uses of the grant sec_4945 of the code provides that a taxable_expenditure includes any amount expended by a private_foundation for purposes other than exempt purposes sec_53_4945-6 allows a private_foundation to transfer its assets to exempt_organizations under sec_501 c of the code including private_foundations pursuant to sec_507 of the code without the transfers being taxable_expenditures under sec_4945 of the code p will transfer ail of its assets to s t and u your requested tulings are discussed below analysi sec_1 under sec_507 of the code and sec_1_507-3 of the regulations a transfer under sec_507 of the code includes a transfer of assets from one private_foundation to one or more other private_foundations pursuant to any reorganization or liquidation which includes any significant disposition of or more of the transferor's assets because p will be in such a reorganization by its transfer of all of its assets to s t and u p's transfer of ail of its assets will be a transfer under sec_507 of the code under sec_1_507-4 of the regulations p's transfer of its assets pursuant to sec_507 of the code will not terminate p's private_foundation_status under sec_509 of the code and thus will not result in termination_tax under sec_507 of the code af p’s transfer of its assets to s t and u for exempt purposes under sec_501 of the code will not be any willful and flagrant act or failure to act which would result in tax under chapter of the code p's transfer of its assets to s t and u will not constitute investment_income or any taxable sale or disposition of property and thus the transfers will not subject p to tax under sec_4940 of the code under sec_4941 of the code p's transfer of assets will not be an act of self-dealing because it will be made for exempt purposes to dollar_figure t and u which are organizations exempt from federal_income_tax under sec_501 c of the code and which are not disqualified persons under sec_4946 of the code for purposes of sec_4941 of the code pursuant to sec_53_4946-1 a of the regulations under sec_4943 of the code under your representation p's transfer of its assets to s t and u will not result in any excess_business_holdings or tax under that section under sec_4944 of the code p's transfer of its assets to s t and u will not constitute jeopardizing investments or result in tax under that section under sec_53_4945-6 of the regulations a private_foundation can transfer assets pursuant to sec_507 of the code to organizations exempt from federal_income_tax under sec_501 of the code without the transfer being a taxable_expenditure under sec_4945 of the code thus p's transfer of assets will not be a taxable_expenditure under sec_4945 of the code and sec_1_507-3 of the regulations provides that where a private_foundation transfers all of its assets to one or more exempt_organizations under sec_501 of the code pursuant to sec_507 b of the code such transferor foundation will have no expenditure_responsibility requirement under sec_4945 of the code thus p will not have to exercise expenditure_responsibility under sec_4945 of the code with respect to its transfer of all of its assets to s t and u as in sec_1_507-3 iii example at least one of p's transferees must assume p's existing expenditure_responsibility requirements under sec_4945 of the code with respect to p’s expenditure_responsibility grants if any that were made by p and are outstanding to other grantee private_foundations when p transfers of all of its assets to s t and u under sec_1_507-3 of the regulations in a transfer of assets under sec_507 of the code by one private_foundation to one or more other private_foundations each transferee private_foundation will not be treated as a newly created organization but will succeed to its proportionate share of its transferor's aggregate tax benefits under sec_507 of the code thus p's aggregate tax benefits under sec_507 of the code will be transferred to s t u in proportion to the fair_market_value of the assets transferred by p to each g as provided by sec_1_507-3 i of the regulations p's transferees s t and u will be treated as if they were p for purposes of sec_4940 through of the code and sec_507 through of the code under sec_1_507-3 of the regulations any recordkeeping requirements under sec_4942 of the code will not apply to p for any period when p has no assets under sec_1_507-1 of the regulations p will no longer be required to file its annual return form_990-pf under sec_6033 of the code for any_tax years subsequent to its tax_year in which it transfers all of its assets such return of p for its final tax_year of its transfer of all of its assets will be due by the fifteenth day of the fifth month after the close of its final tax_year of such transfer under sec_1_507-3 of the regulations p's qualifying_distribution requirements under sec_4942 of the code for its tax_year of its transfer of all of its assets must be met by p or by p's transferees s t and u under sec_1_507-3 of the regulations p's transferees s t and u will be treated as transferor p so that p's undistributed_income under sec_4942 of the code if not already distributed by p must be taken into account by s t and or u as the successors to transferor p's requirements under sec_4942 of the code as in revrul_78_387 cited above after p transfers all of its assets to t and u p’s excess qualifying distributions carryover under sec_4942 of the code if any may be used by s t and u to reduce their distributable amounts under sec_4942 of the code s under sec_4942 of the code a qualifying_distribution for exempt purposes includes the reasonable and necessary administrative expenses of such grant s for exempt purposes thus the legal accounting and other expenses for this rulings request and the transfers if reasonable in amount_paid by p dollar_figure t and or u will be qualifying distributions under sec_4942 a of the code under sec_53_4945-6 of the regulations a private foundation's payment of its reasonable costs for services rendered is not a taxable_expenditure under sec_4945 of the code thus the legal accounting and other expenses if reasonable in amount for this rulings request and the transfer will not be taxable_expenditures under sec_4945 of the code under sec_507 of the code when p notifies the internal_revenue_service at least one day after p transfers all of its assets to s t and u of its intent to voluntarily terminate its private_foundation_status pursuant to sec_507 of the code p will terminate its private_foundation_status pursuant to that sec_507 of the code under sec_507 of the code the value of p’s assets after p has transferred all of its assets to s t and u will be zero thus p's voluntary notice of termination of its private_foundation_status under sec_509 of the code pursuant to sec_507 of the code will result in zero tax under sec_507 of the code under sec_1_507-3 of the regulations p's transferees s t and u will receive the benefits if any of the transitional rules and savings provisions of that regulation that were applicable to p accordingly we rule that p's transfer of all of its assets to s t and u will be pursuant to sec_507 of the code termination_tax under sec_507 c of the code p's transfer will not terminate p's status as a private_foundation and will not cause the imposition of the chapter of the code p's transfer will not constitute any willful and flagrant act or failure to act which would result in tax under subject p to tax under sec_4940 of the code p's transfer will not constitute investment_income or any taxable sale or disposition of property and will not p's transfer will not constitute acts of self-dealing under sec_4941 of the code p's transfer will not involve or result in excess_business_holdings or tax under sec_4943 of the code p's transfer will not constitute jeopardizing investments or result in tax under sec_4944 of the code p's transfer will not constitute a taxable_expenditure under sec_4945 of the code h of the code relative to there will be no expenditure_responsibility requirements that must be met under sec_4945 and p's transfer of all of its assets to s t and u any expenditure_responsibility grant requirements imposed on p under sec_4945 with respect to grants made to organizations other than s t and u if any which will be assumed by s t and u after the transfer will not subject p to the imposition of any_tax under sec_4945 of the code assets transferred to each s t and u will succeed to p's aggregate tax benefits in proportion to the relative fair market values of p' sec_12 sec_507 through of the code dollar_figure t and u will be treated as if they were p for purposes of sec_4940 through of the code and the recordkeeping requirements of sec_4942 of the code and the requirements of sec_6033 of the code will not apply to p for any_tax year after the tax_year in which p transfers all of its assets when p has no assets subsequent year as if each were p the provisions of sec_4942 of the code will apply to dollar_figure t and u in the tax_year of the transfer and any the legal accounting and other expenses of p s t and u related to this rulings request and the transfers if reasonable in amount will be qualifying distributions for purposes of sec_4942 of the code and will not be taxable_expenditures for purposes of sec_4945 of the code if p notifies the internal_revenue_service of its intent to terminate its private_foundation_status under sec_509 of the code pursuant to sec_507 of the code at least one day after p's transfer of all of its assets the amount of the termination_tax under sec_507 of the code will be zero the preparation and or filing of any final accounting or other documents required by state law in winding up dissolution and termination will not result in tax under sec_507 of the code s t and u will be entitled to the benefit of any savings provisions or transitional rules that were applicable to p with respect to its transferred assets as provided in sec_1_507-3 of the regulations this ruling_request is not a notice of intent under sec_507 of the code to voluntarily terminate p's status as a private_foundation under sec_509 a of the code because this ruling letter could help to resolve any questions please keep it in your permanent records this ruling letter is directed only to the organizations that requested it provides that this ruling letter may not be used or cited as precedent sec_6110 k of the code o f singerely foseph chasin acting manager exempt_organizations technical group 4s
